Exhibit 10.1

SHAREHOLDERS AGREEMENT

This Shareholders’ Agreement is entered into as of January 29, 2018 by and among
Gates Industrial Corporation plc, a public limited company incorporated under
the laws of England and Wales (the “Company”), and each of the other parties
from time to time party hereto (collectively, the “Shareholders”).

RECITALS:

WHEREAS, the Company is effecting an underwritten initial public offering
(“IPO”) of its Ordinary Shares (as defined below); and

WHEREAS, in connection with the IPO, the Company and the Shareholders wish to
set forth certain understandings between such parties, including with respect to
certain governance matters.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” means this Shareholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Board” means the Board of Directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Closing Date” means the date of the closing of the IPO.

“Company” has the meaning set forth in the Preamble.

“Confidential Information” means any information concerning the Company or its
Subsidiaries that is furnished after the date of this Agreement by or on behalf
of the Company or its designated representatives to a Shareholder or its
designated representatives, together with any notes, analyses, reports, models,
compilations, studies, documents, records or extracts thereof containing, based
upon or derived from such information, in whole or in part; provided, however,
that Confidential Information does not include information:

 

  (i) that is or has become publicly available other than as a result of a
disclosure by a Shareholder or its designated representatives in violation of
this Agreement;



--------------------------------------------------------------------------------

  (ii) that was already known to a Shareholder or its designated representatives
or was in the possession of a Shareholder or its designated representatives
prior to its being furnished by or on behalf of the Company or its designated
representatives;

 

  (iii) that is received by a Shareholder or its designated representatives from
a source other than the Company or its designated representatives, provided that
the source of such information was not actually known by such Shareholder or
designated representative to be bound by a confidentiality agreement with, or
other contractual obligation of confidentiality to, the Company;

 

  (iv) that was independently developed or acquired by a Shareholder or its
designated representatives or on its or their behalf without the violation of
the terms of this Agreement; or

 

  (v) that a Shareholder or its designated representatives is required, in the
good faith determination of such Shareholder or designated representative, to
disclose by applicable law, regulation or legal process, provided that such
Shareholder or designated representative takes reasonable steps to minimize the
extent of any such required disclosure, provided further that no such steps to
minimize disclosure shall be required where disclosure is made (i) in response
to a request by a regulatory or self-regulatory authority or (ii) in connection
with a routine audit or examination by a bank examiner or auditor and such audit
or examination does not specifically reference the Company or this Agreement.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Director” means any director of the Company from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

2



--------------------------------------------------------------------------------

“Identified Person” has the meaning set forth in Section 4.3(b) hereof.

“Information” has the meaning set forth in Section 3.1 hereof.

“IPO” has the meaning set forth in the Recitals.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Non-Employee Director” has the meaning set forth in Section 4.3(a) hereof.

“Ordinary Shares” means the ordinary shares, par value $0.01 per share, of the
Company, and any securities issued in respect thereof, or in substitution
therefor, in connection with any share split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation or similar
transaction.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

“Plan Asset Regulation” has the meaning set forth in Section 3.3(a) hereof.

“Pre-IPO Owners” means (x) the Shareholder Entities and (y) any other holders of
Ordinary Shares in issue immediately prior to the closing of the IPO and, in
each case, any Affiliate of any such holder that shall become a holder of any
Ordinary Shares.

“Shareholder Designator” means the Shareholder, or any group of Shareholders
collectively, then holding a majority of Ordinary Shares held by all
Shareholders.

“Shareholder Designee” has the meaning set forth in Section 2.1(b) hereof.

“Shareholder Entities” means the Shareholders and their Affiliates and their
respective successors.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or any combination thereof; or (ii) if a
limited liability company, partnership, association or other business entity, a
majority of the total voting power of stock (or equivalent ownership interest)
of the limited liability company, partnership, association or other business
entity is at the time owned or Controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or any combination thereof.
For purposes hereof, a Person or

 

3



--------------------------------------------------------------------------------

Persons shall be deemed to have a majority ownership interest in a limited
liability company, partnership, association or other business entity if such
Person or Persons shall (a) be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or (b) Control the managing member, managing director or other
governing body or general partner of such limited liability company,
partnership, association or other business entity.

“Total Number of Directors” means the total number of directors comprising the
Board from time to time.

“Transfer” (including its correlative meanings, “Transferor,” “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

“VCOC Investor” has the meaning set forth in Section 3.3(a) hereof.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof,” “herein,” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE MATTERS

2.1 Election of Directors.

(a) Following the Closing Date, the Shareholder Designator shall have the right,
but not the obligation, to designate, and the individuals nominated for election
as Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, a number of individuals such that, following the election
of any Directors and taking into account any Director continuing to serve as
such without the need for re-election, the number of Shareholder Designees (as
defined below) serving as Directors of the Company will be equal to: (i) if the
Pre-IPO Owners collectively Beneficially Own 50% or more of the Ordinary Shares
in issue as of the record date for such meeting, the lowest whole number that is
greater than 50% of the Total Number of Directors; (ii) if the Pre-IPO Owners
collectively Beneficially Own at least 40% (but less than 50%) of the Ordinary
Shares in issue as of the record date for such meeting, the lowest whole number
that is greater than 40% of the Total Number of Directors; (iii) if the Pre-IPO
Owners collectively Beneficially Own at least 30% (but less than 40%) of the
Ordinary Shares in issue as of the record date for such meeting, the lowest
whole number that is greater

 

4



--------------------------------------------------------------------------------

than 30% of the Total Number of Directors; (iv) if the Pre-IPO Owners
collectively Beneficially Own at least 20% (but less than 30%) of the Ordinary
Shares in issue as of the record date for such meeting, the lowest whole number
that is greater than 20% of the Total Number of Directors; and (v) if the
Pre-IPO Owners collectively Beneficially Own at least 5% (but less than 20%) of
the Ordinary Shares in issue as of the record date for such meeting, the lowest
whole number (such number always being equal to or greater than one) that is
greater than 10% of the Total Number of Directors.

(b) If at any time the Shareholder Designator has designated fewer than the
total number of individuals that the Shareholder Designator is then entitled to
designate pursuant to Section 2.1(a) hereof, the Shareholder Designator shall
have the right, at any time and from time to time, to designate such additional
individuals which it is entitled to so designate, in which case, any individuals
nominated by or at the direction of the Board or any duly-authorized committee
thereof for election as Directors to fill any vacancy on the Board shall include
such designees, and the Company shall use its best efforts to (x) effect the
election of such additional designees, whether by increasing the size of the
Board or otherwise, and (y) cause the election of such additional designees to
fill any such newly-created vacancies or to fill any other existing vacancies.
Each such individual whom the Shareholder Designator shall actually designate
pursuant to this Section 2.1 and who is thereafter elected and qualifies to
serve as a Director shall be referred to herein as a “Shareholder Designee.”

(c) In the event that a vacancy is created at any time by the death, disability,
retirement, removal or resignation of any Shareholder Designee, any individual
nominated by or at the direction of the Board or any duly-authorized committee
thereof to fill such vacancy shall be, and the Company shall use its best
efforts to cause such vacancy to be filled, as soon as possible, by a new
designee of the Shareholder Designator, and the Company shall take or cause to
be taken, to the fullest extent permitted by law, at any time and from time to
time, all actions necessary to accomplish the same.

(d) The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of shareholders called
for the purpose of electing directors (or consent in lieu of meeting), the
persons designated pursuant to this Section 2.1 and use its best efforts to
cause the election of each such designee to the Board, including nominating each
such individual to be elected as a Director as provided herein, recommending
such individual’s election and soliciting proxies or consents in favor thereof.
In the event that any Shareholder Designee shall fail to be elected to the Board
at any meeting of shareholders called for the purpose of electing directors (or
consent in lieu of meeting), the Company shall use its best efforts to cause
such Shareholder Designee (or a new designee of the Shareholder Designator) to
be elected to the Board, as soon as possible, and the Company shall take or
cause to be taken, to the fullest extent permitted by law, at any time and from
time to time, all actions necessary to accomplish the same, including, without
limitation, actions to effect an increase in the Total Number of Directors.

(e) In addition to any vote or consent of the Board or the shareholders of the
Company required by applicable Law or the articles of association or other
organizational document of the Company, and notwithstanding anything to the
contrary in this Agreement, for so long as this Agreement is in effect, any
action by the Board to increase or decrease the Total

 

5



--------------------------------------------------------------------------------

Number of Directors (other than any increase in the Total Number of Directors in
connection with the election of one or more Directors elected exclusively by the
holders of one or more classes or series of the Company’s shares other than
Ordinary Shares) shall require the prior written consent of the Shareholder
Designator, delivered in accordance with Section 5.13 hereof.

(f) The Company shall use reasonable endeavors to procure that the Board
authorizes, in accordance with the Company’s articles of association, any direct
or indirect interest of the Shareholder Designee that conflicts, or may possibly
conflict, with the interests of the Company and that arises solely in
consequence of such Shareholder Designee being a director, manager, officer,
employee or member of, or partner in, any of the Shareholder Entities. The
provisions of this Section 2.1(f) are not intended to apply, and do not apply,
to any actual or possible conflict that may arise in consequence of such
Shareholder Designee being a director, officer or employee of any other entity
that is an operating Subsidiary of any of the Shareholder Entities.

2.2 Compensation. Except to the extent the Shareholder Designator may otherwise
notify the Company, the Shareholder Designees shall be entitled to compensation
consistent with the compensation received by other non-employee Directors,
including any fees and equity awards, provided that (x) to the extent any
Director compensation is payable in the form of equity awards, at the election
of a Shareholder Designee, in lieu of any equity award, such compensation shall
be paid in an amount of cash equal to the value of the equity award as of the
date of the award, with any such cash subject to the same vesting terms, if any,
as the equity awarded to other Directors and (y) at the election of a
Shareholder Designee, any Director compensation (whether cash, equity awards
and/or cash in lieu of equity as may be designated by the electing Shareholder
Designee) shall be paid to a Shareholder or an Affiliate thereof specified by
such Shareholder Designee rather than to such Shareholder Designee. If the
Company adopts a policy that Directors own a minimum amount of equity in the
Company, Shareholder Designees shall not be subject to such policy.

2.3 Other Rights of Shareholder Designees. Except as provided in Section 2.2,
each Shareholder Designee serving on the Board shall be entitled to the same
rights and privileges applicable to all other members of the Board generally or
to which all such members of the Board are entitled. In furtherance of the
foregoing, the Company shall indemnify, exculpate, and reimburse fees and
expenses of the Shareholder Designees (including by entering into an
indemnification agreement in a form substantially similar to the Company’s form
director indemnification agreement) and provide the Shareholder Designees with
director and officer insurance to the same extent it indemnifies, exculpates,
reimburses and provides insurance for the other members of the Board pursuant to
the charter, articles of association or other organizational document of the
Company, applicable law or otherwise.

ARTICLE III.

INFORMATION; VCOC

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company and each of its Subsidiaries in accordance with
generally accepted accounting principles. The Company shall,

 

6



--------------------------------------------------------------------------------

and shall cause its Subsidiaries to, (a) permit the Shareholder Entities and
their respective designated representatives (or other designees), at reasonable
times and upon reasonable prior notice to the Company, to review the books and
records of the Company or any of such Subsidiaries and to discuss the affairs,
finances and condition of the Company or any of such Subsidiaries with the
officers of the Company or any such Subsidiary and (b) provide the Shareholder
Entities, in addition to other information that might be reasonably requested by
such Shareholder Entities from time to time (including, without limitation,
information provided to the Shareholder Entities in a manner consistent with
past practice), (i) direct access to the Company’s auditors and officers,
(ii) month-end reports, in a format to be prescribed by the Shareholder
Entities, to be provided within 10 days after the end of each month or as soon
thereafter as practicable, (iii) quarter-end reports, in a format to be
prescribed by the Shareholder Entities, to be provided within 30 days after the
end of each quarter, (iv) the right to visit and inspect any of the offices and
properties of the Company and its subsidiaries, (v) copies of all materials
provided to the Company’s Board of Directors (or equivalent governing body) at
the same time as provided to the Directors (or their equivalent) of the Company,
(vi) access to appropriate officers and Directors of the Company at such times
as may be requested by the Shareholder Entities for consultation with the
Shareholder Entities with respect to matters relating to the business and
affairs of the Company and its Subsidiaries, (vii) information in advance with
respect to any significant corporate actions, including, without limitation,
extraordinary dividends, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the articles of association, certificate of incorporation, bylaws or other
organizational document of the Company or any of its Subsidiaries, and to
provide the Shareholder Entities with the right to consult with the Company and
its Subsidiaries with respect to such actions, (viii) flash data, in a format to
be prescribed by the Shareholder Entities, to be provided within 15 days after
the end of each quarter or as soon thereafter as practicable and (ix) to the
extent otherwise prepared by the Company, operating and capital expenditure
budgets and periodic information packages relating to the operations and cash
flows of the Company and its Subsidiaries (all such information so furnished
pursuant to this Section 3.1, the “Information”). The Company agrees to
consider, in good faith, the recommendations of the Shareholder Entities in
connection with the matters on which the Company is consulted as described
above. Subject to Section 3.5, any Shareholder Entity (and any party receiving
Information from a Shareholder Entity) who shall receive Information shall
maintain the confidentiality of such Information. Notwithstanding the foregoing,
that the Company shall not be required to disclose any privileged Information of
the Company so long as the Company has used commercially reasonable efforts to
enter into an arrangement pursuant to which it may provide such information to
the Shareholder Entities without the loss of any such privilege.

3.2 Certain Reports. The Company shall deliver or cause to be delivered to the
Shareholder Entities, at their request:

(a) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

(b) to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by the Shareholder Entities;
provided, however, that

 

7



--------------------------------------------------------------------------------

the Company shall not be required to disclose any privileged information of the
Company so long as the Company has used commercially reasonable efforts to enter
into an arrangement pursuant to which it may provide such information to the
Shareholder Entities without the loss of any such privilege.

3.3 VCOC.

(a) With respect to each Shareholder Entity that is intended to qualify its
direct or indirect investment in the Company as a “venture capital investment”
as defined in the Department of Labor regulations codified at 29 CFR
Section 2510.3-101 (the “Plan Asset Regulation”) (each, a “VCOC Investor”), for
so long as the VCOC Investor, directly or through one or more subsidiaries,
continues to hold any Ordinary Shares (or other securities of the Company into
which such Ordinary Shares may be converted or for which such Ordinary Shares
may be exchanged), without limitation or prejudice of any the rights provided to
the Shareholder Entities hereunder, the Company shall, with respect to each such
VCOC Investor:

(i) provide each VCOC Investor or its designated representative with:

 

  (A) upon reasonable notice and at mutually convenient times, the right to
visit and inspect any of the offices and properties of the Company and its
Subsidiaries and inspect and copy the books and records of the Company and its
Subsidiaries;

 

  (B) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its Subsidiaries as of the end of such period,
and consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments;

 

  (C) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, together with an auditor’s report thereon of a firm of established
national reputation;

 

8



--------------------------------------------------------------------------------

  (D) to the extent the Company is required by law or pursuant to the terms of
any outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act, actually prepared by the Company as soon as
available; and

 

  (E) upon written request by the VCOC Investor, copies of all materials
provided to the Board, subject to appropriate protections with respect to
confidentiality and preservation of attorney-client privilege;

provided that, in each case, if the Company makes the information described in
clauses (B), (C) and (D) of this Section 3.3(a)(i) available through public
filings on the EDGAR System or any successor or replacement system of the U.S.
Securities and Exchange Commission, the requirement to deliver such information
shall be deemed satisfied;

(ii) make appropriate officers and/or Directors of the Company available, and
cause the officers and directors of its Subsidiaries to be made available,
periodically and at such times as reasonably requested by each VCOC Investor,
upon reasonable notice and at mutually convenient times, for consultation with
such VCOC Investor or its designated representative with respect to matters
relating to the business and affairs of the Company and its Subsidiaries;

(iii) to the extent that the VCOC Investor requests to receive such information
and rights, and to the extent consistent with applicable Law or listing
standards (and with respect to events which require public disclosure, only
following the Company’s public disclosure thereof through applicable securities
law filings or otherwise), inform each VCOC Investor or its designated
representative in advance with respect to any significant corporate actions, and
to provide (or cause to be provided) each VCOC Investor or its designated
representative with the right to consult with the Company and its Subsidiaries
with respect to such actions should the VCOC Investor elect to do so; provided,
however, that this right to consult must be exercised within five days after the
Company informs the VCOC Investor of the proposed corporate action; provided,
further, that the Company shall be under no obligation to provide the VCOC
Investor with any material non-public information with respect to such corporate
action; and

(iv) provide each VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine in
writing to be reasonably necessary under applicable legal authorities
promulgated after the date hereof to qualify its investment in the Company as a
“venture capital investment” for purposes of the Plan Asset Regulation; provided
that the parties agree that any such rights of consultation shall be of a nature

 

9



--------------------------------------------------------------------------------

consistent with those granted above and nothing in this Agreement shall be
deemed to require the Company to grant to the VCOC Investor any additional
rights with respect to the governance or management of the Company.

(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above in this Section 3.3, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.

(c) In the event a VCOC Investor or any of its Affiliates Transfers all or any
portion of their investment in the Company to an Affiliated entity that is
intended to qualify its investment in the Company as a “venture capital
investment” (as defined in the Plan Asset Regulation), such Transferee shall be
afforded the same rights with respect to the Company afforded to the VCOC
Investor hereunder and shall be treated, for such purposes, as a third party
beneficiary hereunder.

(d) In the event that the Company ceases to qualify as an “operating company”
(as defined in the first sentence of 2510.3-101(c)(1) of the Plan Asset
Regulation), or the investment in the Company by a VCOC Investor does not
qualify as a “venture capital investment” as defined in the Plan Asset
Regulation, then the Company and each Shareholder Entity will cooperate in good
faith and take all reasonable actions necessary, subject to applicable Law, to
preserve the VCOC status of each VCOC Investor or the qualification of the
investment as a “venture capital investment,” it being understood that such
reasonable actions shall not require a VCOC Investor to purchase or sell any
investments.

(e) For so long as the VCOC Investor, directly or through one or more
subsidiaries, continues to hold any Ordinary Shares (or other securities of the
Company into which such Ordinary Shares may be converted or for which such
Ordinary Shares may be exchanged) and upon the written request of such VCOC
Investor, without limitation or prejudice of any the rights provided to the
Shareholder Entities hereunder, the Company shall, with respect to each such
VCOC Investor, furnish and deliver a letter covering the matters set forth in
Sections 3.3(a), 3.3(b), 3.3(c) and 3.3(d) hereof in a form and substance
satisfactory to such VCOC Investor.

(f) In the event a VCOC Investor is an Affiliate of a Shareholder Entity, as
described in Section 3.3(a) above, such affiliated entity shall be afforded the
same rights with respect to the Company and afforded to the Shareholder Entity
under this Section 3.3 and shall be treated, for such purposes, as a third party
beneficiary hereunder.

3.4 Confidentiality. Each Shareholder agrees that it will, and will direct its
designated representatives to, keep confidential and not disclose any
Confidential Information; provided, however, that such Shareholder and its
designated representatives may disclose Confidential Information to the other
Shareholders, to the Shareholder Designees and to (a) its and its affiliates’
attorneys, accountants, consultants, insurers, financing sources and other
advisors in connection with such Shareholder’s investment in the Company,
(b) any Person, including a prospective purchaser of Ordinary Shares, as long as
such Person has agreed to maintain the confidentiality of such Confidential
Information, (c) any of such Shareholder’s or

 

10



--------------------------------------------------------------------------------

its respective Affiliates’ partners, members, stockholders, directors, officers,
employees or agents in the ordinary course of business (the Persons referenced
in clauses (a), (b) and (c), a Shareholder’s “designated representatives”) or
(d) as the Company may otherwise consent in writing; provided, further, however,
that each Shareholder agrees to be responsible for any breaches of this
Section 3.4 by such Shareholder’s designated representatives.

3.5 Information Sharing. Each party hereto acknowledges and agrees that
Shareholder Designees may share any information concerning the Company and its
Subsidiaries received by them from or on behalf of the Company or its designated
representatives with each Shareholder and its designated representatives
(subject to such Shareholder’s obligation to maintain the confidentiality of
Confidential Information in accordance with Section 3.4).

ARTICLE IV.

ADDITIONAL COVENANTS

4.1 Pledges. Upon the request of any Shareholder Entity that wishes to pledge,
hypothecate or grant security interests in any or all of the Ordinary Shares
held by it, including to banks or financial institutions as collateral or
security for loans, advances or extensions of credit, the Company agrees to
cooperate with each such Shareholder Entity in taking any action reasonably
necessary to consummate any such pledge, hypothecation or grant, including
without limitation, delivery of letter agreements to lenders in form and
substance reasonably satisfactory to such lenders (which may include agreements
by the Company in respect of the exercise of remedies by such lenders) and
instructing the transfer agent to transfer any such Ordinary Shares subject to
the pledge, hypothecation or grant into the facilities of The Depository Trust
Company without restricted legends.

4.2 Spin-Offs or Split-Offs. In the event that the Company effects the
separation of any portion of its business into one or more entities (each, a
“NewCo”), whether existing or newly formed, including without limitation by way
of spin-off, split-off, carve-out, demerger, recapitalization, reorganization or
similar transaction, and any Shareholder will receive equity interests in any
such NewCo as part of such separation, the Company shall cause any such NewCo to
enter into a shareholders agreement with the Shareholders that provides the
Shareholder Entities with rights vis-á -vis such NewCo that are substantially
identical to those set forth in this Agreement.

4.3 Corporate Opportunity.

(a) In recognition and anticipation that (i) certain directors, principals,
officers, employees and/or other representatives of the Shareholders may serve
as directors, officers or agents of the Company, (ii) the Shareholders and their
Affiliates may now engage and may continue to engage in the same or similar
activities or related lines of business as those in which the Company and/or any
of its Subsidiaries, directly or indirectly, may engage and/or other business
activities that overlap with or compete with those in which the Company and/or
any of its Subsidiaries, directly or indirectly, may engage, and (iii) members
of the Board who are not employees of the Company (“Non-Employee Directors”) and
their respective Affiliates may now engage and may continue to engage in the
same or similar activities or related lines of business as those in which the
Company and/or any of its Subsidiaries, directly or indirectly,

 

11



--------------------------------------------------------------------------------

may engage and/or other business activities that overlap with or compete with
those in which the Company and/or any of its Subsidiaries, directly or
indirectly, may engage, the provisions of Section 4.3 of this Agreement are set
forth to regulate and define the conduct of certain affairs of the Company with
respect to certain classes or categories of business opportunities as they may
involve any of the Shareholders, the Non-Employee Directors or their respective
Affiliates and the powers, rights, duties and liabilities of the Company and its
directors, officers and stockholders in connection therewith.

(b) None of (i) the Shareholders or any of their respective Affiliates or
(ii) any Non-Employee Director (including any Non-Employee Director who serves
as an officer of the Company in both his or her director and officer capacities)
or his or her Affiliates (the Persons identified in (i) and (ii) above being
referred to, collectively, as “Identified Persons” and, individually, as an
“Identified Person”) shall, to the fullest extent permitted by law, have any
duty to refrain from directly or indirectly (1) engaging in the same or similar
business activities or lines of business in which the Company or any of its
Affiliates now engages or proposes to engage or (2) otherwise competing with the
Company or any of its Affiliates, and, to the fullest extent permitted by law,
no Identified Person shall be liable to the Company or its shareholders or to
any Affiliate of the Company for breach of any fiduciary duty solely by reason
of the fact that such Identified Person engages in any such activities. To the
fullest extent permitted by law, the Company hereby renounces any interest or
expectancy in, or right to be offered an opportunity to participate in, any
business opportunity which may be a corporate opportunity for an Identified
Person and the Company or any of its Affiliates. In the event that any
Identified Person acquires knowledge of a potential transaction or other
business opportunity which may be a corporate opportunity for itself, herself or
himself and the Company or any of its Affiliates, such Identified Person shall,
to the fullest extent permitted by law, have no duty to communicate or offer
such transaction or other business opportunity to the Company or any of its
Affiliates and, to the fullest extent permitted by law, shall not be liable to
the Company or its shareholders or to any Affiliate of the Company for breach of
any fiduciary duty as a shareholder, director or officer of the Company solely
by reason of the fact that such Identified Person pursues or acquires such
corporate opportunity for itself, herself or himself, or offers or directs such
corporate opportunity to another Person.

(c) In addition to and notwithstanding the foregoing provisions of this
Section 4.3, a corporate opportunity shall not be deemed to be a potential
corporate opportunity for the Company if it is a business opportunity that
(i) the Company is neither financially or legally able, nor contractually
permitted to undertake, (ii) from its nature, is not in the line of the
Company’s business or is of no practical advantage to the Company or (iii) is
one in which the Company has no interest or reasonable expectancy.

(d) To the fullest extent permitted by law, any Person purchasing or otherwise
acquiring any interest in any shares in the capital of the Company shall be
deemed to have notice of and to have consented to the provisions of Section 4.3.

 

12



--------------------------------------------------------------------------------

ARTICLE V.

GENERAL PROVISIONS

5.1 Termination. Except for Section 3.3 hereof, this Agreement shall terminate
on the earlier to occur of (i) such time as the Shareholder Designator is no
longer entitled to designate a Director pursuant to Section 2.1(a) hereof and
(ii) the delivery of a written notice by the Shareholder Designator to the
Company requesting that this Agreement terminate. The VCOC Investors shall
advise the Company when they collectively first cease to beneficially own any
Ordinary Shares (or other securities of the Company into which such Ordinary
Shares may be converted or for which such Ordinary Shares may be exchanged),
whereupon Section 3.3 hereof shall terminate.

5.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, sent by facsimile or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient at the address indicated on the Company’s records, or at
such address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party. Notices and other such
documents will be deemed to have been given or made hereunder when delivered
personally or sent by facsimile (receipt confirmed) and one (1) Business Day
after deposit with a reputable overnight courier service.

The Company’s address is:

Gates Industrial Corporation plc

1551 Wewatta Street

Denver, Colorado 80202

Attention: General Counsel

Each Shareholder address is:

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Neil P. Simpkins

Fax: (212) 583-5712

5.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Company and the other
parties hereto. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

13



--------------------------------------------------------------------------------

5.4 Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, the Shareholder or any Shareholder Entity being deprived
of the rights contemplated by this Agreement.

5.5 Assignment. This Agreement may not be assigned without the express prior
written consent of the other parties hereto, and any attempted assignment,
without such consents, will be null and void; provided, however, that, without
the prior written consent of any other party hereto, a Shareholder may assign
its rights and obligations under this Agreement, in whole or in part, to any
Transferee of Ordinary Shares, so long as such Transferee, if not already a
party to this Agreement, executes and delivers to the Company a joinder to this
Agreement evidencing its agreement to become a party to and to be bound by
certain or all, as applicable, of the provisions of this Agreement as a
Shareholder hereunder, whereupon such Transferee shall be deemed a “Shareholder”
hereunder. This Agreement will inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns.

5.6 Third Parties. Except as provided for in Article II, Article III and Article
IV with respect to any Shareholder Entity, this Agreement does not create any
rights, claims or benefits inuring to any person that is not a party hereto nor
create or establish any third party beneficiary hereto.

5.7 Governing Law. THIS AGREEMENT AND ITS ENFORCEMENT AND ANY CONTROVERSY
ARISING OUT OF OR RELATING TO THE MAKING OR PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO NEW YORK’S PRINCIPLES OF CONFLICTS OF LAW.

5.8 Jurisdiction; Waiver of Jury Trial. Each party hereto hereby (i) agrees that
any action, directly or indirectly, arising out of, under or relating to this
Agreement shall exclusively be brought in and shall exclusively be heard and
determined by either the Supreme Court of the State of New York sitting in
Manhattan or the United States District Court for the Southern District of New
York, and (ii) solely in connection with the action(s) contemplated by
subsection (i) hereof, (A) irrevocably and unconditionally consents and submits
to the exclusive jurisdiction of the courts identified in subsection (i) hereof,
(B) irrevocably and unconditionally waives any objection to the laying of venue
in any of the courts identified in clause (i) of this Section 5.8, (C)
irrevocably and unconditionally waives and agrees not to plead or claim that any
of the courts identified in such clause (i) is an inconvenient forum or does not
have personal jurisdiction over any party hereto, and (D) agrees that mailing of
process or other papers in connection with any such action in the manner
provided herein or in such other manner as may be permitted by applicable law
shall be valid and sufficient service thereof. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM OR ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
SERVICES CONTEMPLATED HEREBY.

 

14



--------------------------------------------------------------------------------

5.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of a bond.

5.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.

5.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law, and
(iii) the application of such provision to other Persons or circumstances or in
other jurisdictions shall not be affected thereby.

5.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

5.13 Grant of Consent. Any vote, consent or approval of, or designation by, or
other action of, the Shareholder Designator hereunder shall be effective if
notice of such vote, consent, approval, designation or action is provided in
accordance with Section 5.2 hereof by the Shareholder Party or Parties holding
of record a majority of the Ordinary Shares then held of record by Shareholder
Parties as of the latest date any such notice is so provided.

5.14 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

5.15 Effectiveness. This Agreement shall become effective upon the Closing Date.

5.16 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, the
transactions contemplated hereby

 

15



--------------------------------------------------------------------------------

or the subject matter hereof may only be made against the parties hereto and no
past, present or future Affiliate, director, officer, employee, incorporator,
member, manager, partner, shareholder, agent, attorney or representative of any
party hereto or any past, present or future Affiliate, director, officer,
employee, incorporator, member, manager, partner, stockholder, agent, attorney
or representative of any of the foregoing (each, a “Non-Recourse Party”) shall
have any liability for any obligations or liabilities of the parties to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby. Without limiting the rights of any party
against the other parties hereto, in no event shall any party or any of its
Affiliates seek to enforce this Agreement against, make any claims for breach of
this Agreement against, or seek to recover monetary damages from, any
Non-Recourse Party.

[Remainder of Page Intentionally Left Blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY

 

GATES INDUSTRIAL CORPORATION PLC

By:  

/s/ Jamey Seely

Name:   Jamey Seely Title:   Executive Vice President, General Counsel and
Corporate Secretary

[Signature Page to Gates Industrial Corporation plc Shareholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE PARTIES: BLACKSTONE CAPITAL PARTNERS (CAYMAN) VI L.P. By:  
Blackstone Management Associates (Cayman) VI L.P., its general partner By:   BCP
VI GP L.L.C., its general partner By:  

/s/ Julia Kahr

Name:   Julia Kahr Title:   Senior Managing Director

 

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) VI – ESC L.P. By:   BCP VI GP
L.L.C., its general partner By:  

/s/ Julia Kahr

Name:   Julia Kahr Title:   Senior Managing Director

 

BTO OMAHA HOLDINGS L.P. By:   BTO Omaha Manager L.L.C., its general partner By:
 

/s/ Christopher J. James

Name:   Christopher J. James Title:   Authorized Signatory

 

BLACKSTONE GTS CO-INVEST L.P. By:   Blackstone Management Associates (Cayman) VI
L.P., its general partner By:   BCP VI GP L.L.C., its general partner By:  

/s/ Julia Kahr

Name:   Julia Kahr Title:   Senior Managing Director

[Signature Page to Gates Industrial Corporation plc Shareholders’ Agreement]